Citation Nr: 1110866	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran indicated on his August 2009 VA Form 9 that he wished to testify at a Board hearing.  In October 2009 correspondence, he withdrew the hearing request.

The Veteran originally filed a claim of entitlement to service connection for PTSD.  However, the medical evidence includes a diagnosis of psychosis.  Thus, the Board has characterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show several entries related to psychiatric problems.  In January 1970, the Veteran was diagnosed with depressive reaction with questionable hints of manipulative purposes as well.  In August 1970, the Veteran reported feelings of inadequacy after being stationed on a submarine for four months.  In September 1970, it was noted that the Veteran wished to talk with a psychiatrist about the ability to cope with life.  In March 1972, the Veteran was seen for drug abuse and diagnosed with immature personality.  The report of an August 1972 separation examination showed a normal psychiatric system.  Personnel records show that the Veteran was discharged, in part, due to his drug abuse.  

The Veteran submitted a claim for service connection for PTSD in December 2006.  A December 2006 VA medical record detailing an initial psychiatric assessment, noted that the Veteran, with a reported 30 year history of auditory hallucinations that began during service, but no history of psychiatric treatment, presented for evaluation of bizarre thinking and depressed mood.  The diagnosis was psychotic disorder, not otherwise specified.  

The Veteran was afforded a VA psychiatric examination in September 2007 during which he described a first psychotic episode occurring in 1973, soon after leaving service.  Following mental status examination, the examiner diagnosed psychosis, noting that the Veteran did not meet the criteria for PTSD.  With regard to the psychosis, the examiner indicated that it "appears" to have had it onset either while in service or shortly thereafter.    

The VA examiner did not include a rationale for the opinion regarding the date of onset of the psychosis, but appears to have based it on the Veteran's self-report that he suffered his first psychotic episode in 1973, shortly after leaving service.  There are various psychiatric findings in service; however, a normal psychiatric evaluation at separation.  In addition, there are no treatment records prior to December 2006 and the Veteran has reported that he never sought psychiatric treatment before that time.  Whether the psychiatric symptomatology in service is evidence of prodromal symptoms of any currently diagnosed psychiatric condition, to include psychosis, is a question requiring a medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of his psychosis and any other diagnosed acquired psychiatric disorder, other than PTSD.  

The claims file must be made available to the examiner for review prior to the examination.  All indicated studies should be conducted.  

For any psychiatric disorder identified, provide a medical opinion as to whether it is at least as likely as not that:

(a) in the case of an acquired psychiatric disability-it began during service or is otherwise shown to be etiologically related to service; or

(b) in the specific case of a psychosis-it became manifested to a compensable degree within one year of separation from active duty, or otherwise is shown to be etiologically related to service; or

(c) The examiner should comment on the evidentiary basis for any etiological opinion relating any current psychiatric disability to service.  In this regard, the examiner should comment on whether any prodromal symptoms of a current psychiatric disorder are shown. 

The examiner is directed to the Veteran's service treatment records which include a January 1970 diagnosis of depressive reaction with questionable hints of manipulative purposes as well; complaints of feelings of inadequacy after being stationed on a submarine for four months in August 1970; a request from the Veteran wishing to talk with a psychiatrist about the ability to cope with life in September 1970; a diagnosis of immature personality in connection with the Veteran's drug abuse in March 1972; and the Veteran's August 1972 separation examination showing a normal psychiatric system.  

The examiner is also directed to VA outpatient treatment records dated from December 2006 diagnoses of psychosis, and a reported 30 year history of auditory hallucinations, without any history of psychiatric treatment.  

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  

2.  After the development requested above has been completed to the extent possible, the RO should readjudicate the Veteran's claim.  If any benefit sought continues to be denied, the RO should issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


